              Case 7:19-cv-10702-CS Document 31 Filed 10/30/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

DEBORAH LAUFER,                                :
                                               :
                                               :
                                               :
                     Plaintiff,                :   Case No. 1:19-cv-10702
                                               :
v.                                             :
                                               :   AMENDED DEFAULT JUDGMENT
WHITESTONE HOSPITALITY LLC,                    :
                                               :
                                               :
                                               :


                     Defendant.




        This action having been commenced on November 20, 2019 by the filing of the

Summons and Complaint, and a copy of Summons and Complaint having been served on the

Defendant W H I T E S T O N E H O S P I T A L I T Y L L C , by New York Secretary of State

on March 31, 2020, and proof of service having been filed on June 12 2020, and the defendant

not having answered the Complaint, and the time for answering the Complaint having

expired, it is

        ORDERED, ADJUDGED AND DECREED; that plaintiff have judgment against the

defendants in the liquidated amount of $2,040 plus $1,000 in damages for plaintiff; costs

and disbursements of this action in the amount of $1,140 amounting in all to: $4,180; and it

is further,
            Case 7:19-cv-10702-CS Document 31 Filed 10/30/20 Page 2 of 2




   ORDERED, ADJUDGED AND DECREED, that the defendant is hereby enjoined and

required to update and ensure that the following websites Online Reservation Systems, conform

to the requirements of 28 C.F.R. Section 36.302(e), as it pertains to the 7 Days Hotel Bronx,

located on 2338 Bruckner Boulevard, The Bronx, New York 10473 and is located in the County

of The Bronx, State of New York, within forty-five (45) days of the service of this Default

Judgment:

       a. The website located at expedia.com, shall allow for booking of accessible rooms, and

shall provide information about whether, or not, the features are accessible.

       b. The website located at orbitz.com, shall allow for booking of accessible rooms, and

shall provide information about whether, or not, the features are accessible.

       c. The website located at booking.com shall allow for booking of accessible rooms, and

shall provide information about whether, or not, the features are accessible.




               10/20
       Dated: ________,2020__

                                                ________________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE

                This document was entered on the docket on ________________.
